1                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


2
                                                               Nov 06, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK C



                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 1:19-cr-2033-SMJ
5
                              Plaintiff,        ORDER DENYING
6                                               DEFENDANT’S MOTION TO
                 v.                             DISMISS
7
     JOSE JESUS MIRANDA-REYES, also
8    known as Jose Miranda,

9                             Defendant.

10

11         Defendant is charged with illegally reentering the United States after

12   previously being ordered removed. A predicate to that offense is a valid order of

13   removal, and in this case the Government relies on three such orders. Defendant

14   contends that all three are void because in each case, the charging document that

15   began the proceeding—a Notice to Appear—omitted the address of the immigration

16   court where it would be filed as required by the applicable regulations. But the

17   Notice to Appear filed in Defendant’s 2001 removal proceeding plainly does

18   provide that information, even if it is not clearly identified as such. Defendant’s

19   argument is therefore unavailing, and the Court denies the motion to dismiss

20   without oral argument.



     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 1
1                                    BACKGROUND

2          Defendant Jose Miranda-Reyes is an alleged citizen of Mexico charged with

3    illegally reentering the United States after previously being ordered removed. See

4    ECF No. 1. Before the Court are three purported orders of removal, entered in 1999,

5    2001, and 2005 respectively. ECF Nos. 22-5, 22-8 & 22-11. All three removal

6    proceeding began with a Notice to Appear (NTA), each of which was followed by

7    a Notice of Hearing (NOH) notifying Defendant of the time, date, and address of

8    the removal hearing. ECF Nos. 22-3, 22-4, 22-6, 22-7, 22-9 & 22-10.

9          Defendant argues the immigration court in each removal proceeding lacked

10   jurisdiction due to defects in the NTAs. See generally ECF No. 22. In order to

11   sustain the indictment, the Government must provide only one valid order of

12   removal. See United States v. Lopez, 762 F.3d 852, 858 (9th Cir. 2014). For the

13   reasons that follow, the Court concludes that the 2001 removal proceeding began

14   with a valid NTA. Accordingly, the Court describes only the salient details of the

15   notices issued in that proceeding, and need not consider Defendant’s arguments

16   regarding the 1999 or 2005 removal proceedings.

17         Defendant encountered immigration authorities in 2001 while serving a

18   sentence for domestic violence in a California jail. See ECF No. 31-2; ECF No. 23

19   at 4. The Immigration and Naturalization Service drafted an NTA on April 2, 2001,

20   and it was served on Defendant the next day. Id. at 1–2. The NTA was captioned in




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 2
1    Defendant’s name and includes the address of the “Mira Loma” facility, which the

2    parties agree is an immigration facility in Lancaster, California. Id. at 1; ECF No.

3    22 at 6; ECF No. 23 at 5. The NTA alleged Defendant was a citizen of Mexico in

4    the United States without legal authorization and directed him to appear before an

5    immigration judge at a “date, time, and place to be set” to show cause why he should

6    not be removed. ECF No. 31-2 at 1.

7          One week later, on April 9, 2001, Defendant was personally served with an

8    NOH notifying him that the removal hearing would take place on April 26, 2001.

9    ECF No. 22-7 at 1. The NOH directed Defendant to appear in a courtroom located

10   at the same address listed on the NTA. Id. The NOH was sent from that same

11   address, identified as the “Immigration Court” located in Lancaster, California. Id.

12   On the day of the hearing, an immigration judge entered an order of removal. ECF

13   No. 22-8 at 1. The order of removal, like the NOH, was issued from the

14   “Immigration Court” in Lancaster. Id.

15                                 LEGAL STANDARD

16         A predicate to a violation of 8 U.S.C. § 1326 is the existence and legal validity

17   of a prior order of removal. United States v. Lopez, 762 F.3d 852, 858 (9th Cir.

18   2014). A defendant charged with that offense may thus obtain dismissal of the

19   indictment by showing that the underlying order of removal is invalid. An

20   increasingly common way to do so, at least in this district, is to establish that the




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 3
1    immigration court that entered the removal order lacked the jurisdiction to do so. See

2    Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930) (“If [an] order is void on its face

3    for want of jurisdiction, it is the duty of this and every other court to disregard it.”);

4    United States v. Martinez-Gonzalez, Case No. 4:19-cr-06026-SMJ, ECF No. 41 at 9

5    (“[T]he Court . . . concludes that the immigration court lacked jurisdiction over

6    Defendant’s removal proceedings. The order of removal is therefore void.”).

7          Defendant attempts to do so here, arguing that a regulatory defect in the 2001

8    NTA deprived the immigration court of jurisdiction. ECF No. 22 at 18–20. Because

9    his argument centers on the regulatory scheme governing removal proceedings, the

10   Court begins there.

11   A.    Regulatory Background

12         Removal hearings are civil proceedings that take place before immigration

13   courts, creatures both of statute and regulation. See 8 U.S.C. § 1229a(a)(1); 8 C.F.R.

14   § 1003.09, .10. Congress delegated to these administrative tribunals, by way of the

15   Department of Justice, exclusive jurisdiction over proceedings to determine the

16   “inadmissibility or deportability of an alien.” 8 U.S.C. § 1229a(a)(1), (3). Pursuant

17   to this delegation, the Attorney General promulgated regulations appointing

18   immigration judges and defining the scope of their authority. See 8 C.F.R.

19   § 1003.10(b) (“In deciding the individual cases before them . . . immigration

20   judges . . . may take any action consistent with their authorities under the Act and




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 4
1    regulations.”). The question in this and similar cases is what conditions must occur

2    for an alien’s removal proceeding to come “before” a particular immigration judge—

3    worded differently, the issue is what, if anything, is required for jurisdiction to vest

4    in an immigration court. Id.

5          The Attorney General’s regulations supply an ostensibly straightforward

6    answer: “[j]urisdiction vests, and proceedings before an Immigration Judge

7    commence, when a charging document is filed with the Immigration Court.” 8

8    C.F.R. § 1003.14(a). The only “charging document” relevant here is an NTA. Id. at

9    § 1003.13; see also Martinez-Garcia v. Ashcroft, 366 F.3d 732, 735 (9th Cir. 2004).

10         The regulations also dictate, in several places, what an NTA must or may

11   include. They dictate that an NTA should include “the time, place and date of the

12   initial removal hearing, where practicable.” Id. at § 1003.18(b) (emphasis added).

13   A nearby regulation provides three categories of information an NTA must include.

14   See 8 C.F.R. § 1003.15. The first and third category are preceded by an important

15   caveat that “[o]mission of any of these items shall not provide the alien with any

16   substantive or procedural rights.” Id. at §§ 1003.15(a), (c). The second category,

17   conspicuously omitting that caveat, provides that among other things, an NTA must

18   include “[t]he address of the Immigration Court” where it will be filed. 8 C.F.R.

19   § 1003.15(b)(6). This latter provision also contains no qualification as to the

20   “practicability” of including the address.




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 5
1          Several courts in this district, including this one, have held that an NTA which

2    omits place-of-filing information is insufficient to vest jurisdiction in an immigration

3    court, rendering a subsequent order of removal entered in such a case void. See

4    Martinez-Gonzalez, Case No. 4:19-cr-06026-SMJ, ECF No. 41; United States v.

5    DelCarmen-Abarca, No. 4:19-CR-6005-SAB, 2019 WL 2712274, at *2 (E.D. Wash.

6    June 7, 2019); United States v. Suchite-Ramirez, No. 2:19-CR-118-RMP, 2019 WL

7    4396142, at *2 (E.D. Wash. Sept. 13, 2019).

8                                       DISCUSSION

9          Defendant argues that the 2001 order of removal is void because the NTA

10   which began those proceedings omitted the address of the immigration court where

11   it would be filed. ECF No. 22 at 18–20. The 2001 NTA contains only one address:

12   the “Mira Loma” facility in Lancaster, California. See ECF No. 22-6 at 1. The record

13   establishes, and the parties agree, that this facility served both as an immigration

14   detention facility and an immigration court—the NTA indicates that Defendant was

15   incarcerated there, and both the NOH and order of removal were issued from the

16   “Immigration Court” at the same address. See ECF Nos. 22-6, 22-7 & 22-8. Nothing

17   in the record suggests that any other immigration court was involved in Defendant’s

18   removal proceeding.

19         Defendant contends that this NTA was invalid because it omitted the address

20   of the immigration court where it would be filed. See ECF No. 22 at 19. Specifically,




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 6
1    he argues that the NTA failed to “inform[]” him of the address where it would be

2    filed. Id. On the one hand, the NTA itself does not clearly indicate that it would be

3    filed at the Lancaster, California address, and the Government does not contend

4    otherwise. See ECF No. 22-6 at 1; ECF No. 23 at 19. Defendant’s argument

5    nevertheless fails because the applicable regulation requires only that the NTA

6    include the address where it will be filed—it is silent on where that address is to

7    appear or in what way it must be identified. See 8 C.F.R. § 1003.15(b)(6). The Court

8    presumes the Attorney General drafted with precision, and therefore will not read

9    such requirements into the regulatory text. See Williams v. Taylor, 529 U.S. 362, 404

10   (2000).

11         In a similar case before this Court, an NTA included only a single address—

12   as in this case, the immigration detention facility where the alien was held pending

13   removal proceedings. See United States v. Muniz-Sanchez, 388 F. Supp. 3d 1284,

14   1287–88 (E.D. Wash. 2019). But in that case, the NOH and order of removal were

15   both issued from a different immigration court, which strongly suggested that the

16   address on the NTA was not the same as the address where it would be filed. Id. at

17   1288. The Court thus found that the NTA was deficient, and that the subsequent

18   order of removal was void. Id.

19         Here, by contrast, the record strongly suggests that the address which appears

20   on the NTA—the immigration facility where Defendant was being held and where




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 7
1    his removal proceeding occurred—is the same address where the NTA was filed.

2    Compare ECF No. 22-6 at 1 (NTA listing Lancaster, California address) with ECF

3    No. 22-7 at 1 (NOH listing same address) and 22-8 at 1 (order of removal listing

4    same address). Defendant points to no evidence undermining this conclusion.

5    Accordingly, he fails to substantiate his assertion that the NTA was deficient, and

6    the subsequent order of removal may therefore serve as a predicate to the violation

7    of § 1326 with which he stands charged.1

8                                    CONCLUSION

9          Defendant’s contention that the 2001 NTA omitted the address of the

10   immigration court where it would be filed is contradicted by the record. Although

11   the form NTA immigration authorities have relied on for decades is no model of

12   clarity, the 2001 NTA with which Defendant was served complied with the

13

14

15   1
       Defendant does not appear to argue that he was given insufficient notice of the
     2001 removal hearing. If he did, that argument would fail in light of the Ninth
16
     Circuit’s decision in Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019).
     Although the 2001 NTA omitted the date and time of the removal hearing, that
17
     information was provided to Defendant two weeks and three days prior to the
     hearing. See ECF No. 22-6 at 1; ECF No. 22-7 at 1; ECF No. 22-8 at 1. The Court
18
     thus finds that, under current Ninth Circuit precedent, Defendant was provided
     timely notice of the removal hearing. Karingithi, 913 F.3d at 1162; see also United
19
     States v. Hernandez-Fuentes, No. 1:18-CR-2074-SAB, 2019 WL 1487251, at *3
     (E.D. Wash. Mar. 20, 2019) (holding NOH must be served at least ten days prior to
20
     removal hearing).



     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 8
1    requirements of the applicable regulations. Defendant therefore fails to show that

2    there is no valid order of removal underlying this prosecution. The motion is denied.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     Defendant’s Motion to Dismiss, ECF No. 22, is DENIED.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

7    Service.

8          DATED this 6th day of November 2019.

9                       __________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION TO DISMISS - 9
